DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/06/2021 been entered.
 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-7, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh-Shabdiz (US2008/0248808) in view of Lim et al. (US2014/0045520).
To claim 1, Alizadeh-Shabdiz teach a tracking system (Fig. 5), comprising:
	a transmitter (502 of Fig. 5) configured for transmitting a first wireless signal (503) through a wireless multipath channel;
	a receiver (501 of Fig. 5) configured for receiving a second wireless signal (504) through the wireless multipath channel between the transmitter and the receiver, wherein:
		the transmitter is a located device at a known location (502, WiFi access point),
		the receiver is a moving device (501, mobile device),
	the second wireless signal differs from the first wireless signal due to the wireless multipath channel which is impacted by a movement of the moving device (Fig. 5, paragraph 0050),
at least one of the transmitter and the receiver comprises a number of antennas (antenna is inherent), 
the number is larger than a threshold (threshold such as zero may be interpreted as existence of antenna); and
		a processor coupled to the moving device and configured for:
obtaining a plurality of time series of channel information (CI) of the wireless multipath channel based on the second wireless signal received from the transmitter, computing an intermediate quantity (IQ) of a current movement of the moving device based on the plurality of TSCI, computing a spatial-temporal 
But, Alizadeh-Shabdiz do not expressly disclose said processor physically coupled to the moving device.
	Lim teach techniques for measuring position of terminal using local wireless network, wherein one positioning method using a collaborative terminal would have the mobile terminal to calculate the position using measurement result information (paragraph 0097), which makes obvious processor of the moving device in Alizadeh-Shabdiz to be capable of calculating self-position.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lim into the system of Alizadeh-Shabdiz, in order to compute and track movement.
	




To claim 5, Alizadeh-Shabdiz and Lim teach claim 1.
Alizadeh-Shabdiz and Lim teach wherein the IQ comprises at least one of: a time stamp, starting time, ending time, time code, timing, time period, time duration, frequency, period, cycle, rhythm, pace, count, indicator, occurrence, state, set, a location, distance, displacement, direction, speed, velocity, acceleration, angular distance, angular speed, angular acceleration, 
	

Alizadeh-Shabdiz and Lim teach wherein the processor is further configured for: obtaining a supplementary quantity (SQ), wherein the SQ comprises at least one of: an additional IQ of the current movement of the moving device computed based on an additional plurality of TSCI extracted from an additional wireless signal transmitted between an additional transmitter and an additional receiver, an additional quantity (AQ) of the current movement of the moving device needed for STI computation but not in IQ, wherein the AQ comprises at least one of: a direction, distance, speed, acceleration, map, movement constraint, boundary, a sensor quantity from at least one of: a sensor, inertia sensor, accelerometer, gyroscope, magnetometer, GPS device, infrared sensor, radar, proximity sensor, ambient light sensor, microphone, camera, touchscreen sensor, fingerprint sensor, pedometer, barcode sensor, QR code sensor, barometer, heart-rate sensor, thermometer, humidity sensor, and Geiger counter, a past quantity associated with at least one of: the STI, the IQ, the SQ, the additional IQ, the AQ, and the sensor quantity, and an initial quantity associated with at least one of: the STI, the IQ, the SQ, the additional IQ, the AQ, and the sensor quantity; and computing the STI based on both the IQ and the SQ (paragraphs 0046-0047 of Alizadeh-Shabdiz).



Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh-Shabdiz (US2008/0248808) in view of Lim et al. (US2014/0045520) and Funk et al. (US2008/0077326).
To claim 7, Alizadeh-Shabdiz and Lim teach claim 1.

computing an IQ-projection based on the plurality of TSCI; and computing the IQ base on the IQ-projection, wherein the IQ-projection is a projection of the IQ onto at least one of: an along-beam direction as a baseline, a cross-beam direction orthogonal to the baseline, a direction relative to the baseline, a direction of at least one antenna of the located device, a direction of at least one antenna of the moving device, a direction of the number of antennas, wherein the baseline is determined based on the at least one antenna of the moving device and the at least one antenna of the located device and is time-varying as the moving device moves, wherein the baseline comprises at least one of: a line between a region associated with the at least one antenna of the moving device and a region associated with the at least one antenna of the located device, the line being at least one of: a curve, a path, a transmission path, a piecewise straight and linear line, a locally straight line, a locally linear line, a straight line, a surface connecting a region associated with the at least one antenna of the moving device and a region associated with the at least one antenna of the located device, the surface being at least one of: a nonlinear surface, a manifold, a linear surface, a locally linear surface, a hyperplane, a 1-dimensional plane, a 2-dimensional plane, and a higher-dimensional plane, a line connecting an antenna of the moving device and an antenna of the located device, a line connecting an antenna of the moving device and a characteristic location of the at least one antenna of the located device, a line connecting an antenna of the moving device and a center of the at least one antenna of the located device, a line connecting a characteristic location of the at least one antenna of the moving device and an antenna of the located device, a line connecting a characteristic location of the at least one antenna of the moving device and a characteristic location of the at least one antenna of the located device, a line connecting a characteristic location of the at least one 
In furthering obviousness in movement projection, Funk teach tracking and predicting movement with map coordination (paragraphs 0284-0288), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Funk into the system of Alizadeh-Shabdiz and Lim, in order to further implement of movement projection.

To claim 17, Alizadeh-Shabdiz, Lim and Funk teach claim 7.
Alizadeh-Shabdiz, Lim and Funk teach wherein the processor is further configured for: resolving an ambiguity of at least one of: the IQ, the IQ-projection, and the STI, of the moving device based on at least one of: an additional plurality of TSCI extracted from an additional wireless signal transmitted between the transmitter and an additional receiver, an additional plurality of TSCI extracted from an additional wireless signal transmitted between an additional transmitter and the receiver, an additional plurality of TSCI extracted from an additional wireless signal transmitted from an additional located device to the moving device, an additional plurality of TSCI extracted from an additional wireless signal transmitted from the moving device to an additional located device, a plurality of sets of TSCI, wherein each set of TSCI is extracted from 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        January 10, 2021